Citation Nr: 0843120	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for atrial fibrillation 
claimed as heart disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.  The veteran was not awarded the combat action 
ribbon, or any other award reflective of combat service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
bilateral hearing loss related to any event or incident of 
his period of active service, and a sensorineural hearing 
loss was not compensably disabling within one year of 
separation from active duty.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
related to any event or incident of his period of active 
service.

3.  The objective and probative medical record preponderates 
against a finding that the veteran has residuals of a head 
injury related to any event or incident of his period of 
active service.

4.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has atrial 
fibrillation, claimed as heart disease, related to any event 
or incident of his period of active service, and heart 
disease was not compensably disabling within one year of 
separation from active duty.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and a sensorineural hearing loss may not 
be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3102, 3.159, 3.303. 

3.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3102, 3.159, 3.303. 

4.  Atrial fibrillation claimed as heart disease was not 
incurred in or aggravated by active service, and heart 
disease may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5103A, 5107; 38 
C.F.R. §§ 3102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the veteran in October 2006 of the information and 
evidenced needed to substantive and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in October 2006.

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate the 
claims and, as warranted by law, affording VA examination.  
The Board notes that, in his September 2006 claim, March 2007 
notice of disagreement, and July 2007 substantive appeal, the 
veteran reported treatment for a heart disorder aboard the 
USS EARLE, and at the Brooklyn Naval Hospital in 1943 or 
1944; and for a head injury aboard ship in 1944.  In a 
September 2007 letter, the RO requested that he complete a NA 
Form 13055 so that a thorough search could be made for 
medical records in support of his claims.  However, the 
veteran did not respond to the RO's request and did not 
submit the requested information.  There is no evidence that 
additional records have yet to be requested, or that 
additional examinations are in order.

II.	Factual Background and Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of heart 
disease or sensorineural hearing loss in service, its 
incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board has reviewed all the evidence in the veteran's 
claims file that includes his written contentions, service 
treatment and personnel records, and post service private and 
VA medical records and examination reports, dated from 2000 
to 2007.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A. Bilateral Hearing Loss and Tinnitus

In his September 2006 claim, the veteran said he was exposed 
to combat noise from guns on the USS EARLE.  In his July 2007 
substantive appeal, he denied any occupational or 
recreational noise exposure.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al., eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385, discussed infra.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for bilateral hearing loss or 
tinnitus.  When examined for separation in February 1946, the 
veteran's hearing acuity on whispered voice testing was 
reported as 15/15 in each ear.  An ear abnormality was not 
reported.

The veteran's notice of separation from the U.S. Naval 
Service indicates that he served in the European Theater 
during World War II and was assigned to the USS EARLE and USS 
SARSFIELD.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Post service, in February 2007, the veteran underwent VA 
audiology examination.  According to the examination report, 
the examiner reviewed the veteran's medical records, and 
noted that the forced whisper test was not ear or frequency 
specific and did not rule out a mild or high frequency 
hearing loss.  The VA examiner indicated that the veteran's 
service and post service medical records were not referable 
to complaints or diagnosis of, or treatment for, hearing loss 
or tinnitus.  The veteran reported that he was responsible 
for firing torpedoes and depth charges on a naval destroyer 
during World War II.  He denied being provided hearing 
protection.  He indicated that his hearing loss and recurrent 
tinnitus became noticeable several years earlier and denied 
occupational or recreational noise exposure.  The veteran 
also said that, post service, he worked as a television 
technician.  Upon clinical examination, findings were 
consistent with bilateral hearing loss according to VA 
standards.  The diagnoses were bilateral sensorineural 
hearing loss and recurrent tinnitus.  In the VA examiner's 
opinion, based upon a review of record, the veteran's 
currently diagnosed bilateral hearing loss and tinnitus were 
not due to military service.

Here, the veteran has contended that service connection 
should be granted for bilateral hearing loss and tinnitus.  
Although the evidence shows that the veteran currently has 
bilateral hearing loss and tinnitus, no competent medical 
evidence has been submitted to show that these disorders are 
related to service or any incident thereof.  On the other 
hand, the record reflects that his ears and hearing were 
normal on separation from service and the first post service 
evidence of record of bilateral hearing loss and tinnitus is 
from 2007, more than 60 years after the veteran's separation 
from service.  More importantly, in February 2007, a VA 
examiner reviewed the veteran's medical records and examined 
him, and concluded that there was no evidence that a hearing 
loss or tinnitus was incurred during active military service.  
In short, no medical opinion or other medical evidence 
relating the veteran's bilateral hearing loss and tinnitus to 
service or any incident of service has been presented.  

B. Residuals of a Head Injury

In his September 2006 claim, the veteran contended that he 
was treated for a head injury in 1944 aboard the USS EARLE.  
He indicated that he hit his head on the hatch of a ship and 
was unconscious for nearly one half hour after which he was 
taken to sick bay and treated for headaches.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for residuals of a head injury.  
When examined for separation in February 1946, neurological 
examination findings were normal.

Post service VA and non-VA medical records are not referable 
to complaints or diagnosis of, or treatment for, residuals of 
a head injury.  In fact, VA medical records show that in 
October 2001, the veteran denied having headaches and, in 
2002 and 2003 neurological examination results were non 
focal. 

The veteran has contended that service connection should be 
granted for residuals of a head injury.  The record 
demonstrates no documented head injury in service and, when 
examined for separation in February 1946, there was no 
showing that he had residuals of a head injury.  Furthermore, 
the veteran has submitted no evidence to show that he 
currently has residuals of a head injury.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has residuals of a head injury has been 
presented.  Brammer.
 
C. Atrial Fibrillation Claimed as Heart Disease

In his September 2006 claim, the veteran indicated that he 
was treated for a heart disorder in July 1943 aboard the USS 
EARLE and at the Brooklyn Naval Hospital in New York.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for a heart disorder.  When 
examined for separation in February 1946, the veteran's 
cardiovascular system was normal.

Post service, a June 2000 private treatment report from 
Daewoo Lee, M.D., indicates that the veteran was diagnosed 
with, and treated for atrial fibrillation at that time.  VA 
medical records, dated from 2000 to 2007, reflect treatment 
for atrial fibrillation and left ventricular dysfunction.  In 
November 2004, aortic stenosis was noted.

The veteran has contended that service connection should be 
granted for atrial fibrillation claimed as heart disease.  
Although the evidence shows that the veteran currently has 
atrial fibrillation, left ventricular dysfunction, and aortic 
stenosis, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his cardiovascular system was normal on separation from 
service and the first post service evidence of record of 
atrial fibrillation dates from 2000, nearly 55 years after 
the veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
atrial fibrillation claimed as heart disease to service or 
any incident of service has been presented.
 
D. All Claimed Disorders

The veteran and his friends, as lay persons without medical 
training, do not meet the burden of presenting competent 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting their own statements.  While the veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., difficulty hearing, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the veteran does not assert, that 
he or any of his lay witnesses has medical training to 
provide competent medical evidence as to the etiology of the 
claimed bilateral hearing loss, tinnitus, residuals of a head 
injury, and heart disease.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to his currently 
claimed bilateral hearing loss, tinnitus, residuals of a head 
injury, and heart disease.  The preponderance of the evidence 
is therefore against the appellant's claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, 
residuals of a head injury, and heart disease.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for atrial fibrillation 
claimed as heart disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals-


 Department of Veterans Affairs


